Citation Nr: 1644020	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-33 568A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left middle finger disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a right knee meniscectomy in service.

2.  The Veteran has current has residuals of a right knee meniscectomy related to service. 

3.  The Veteran underwent a left knee anterior cruciate ligament (ACL) repair in service.

4.  The Veteran has current residuals of the left knee ACL repair related to service. 

5.  A left middle finger disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of right knee meniscectomy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of left knee ACL repair have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for a left middle finger disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board grants entitlement to service connection for left and right knee disabilities which constitutes complete grants of those claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran was advised of VA's duties to notify and assist in the development of the remaining claim at issue by notice letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private records.  The Veteran was afforded VA examinations and opinions in June 2010 and July 2014, the reports of which have been associated with the claims file.  In his substantive appeal, the Veteran contended that the 2010 examination was inadequate.  There has been no such contention with regard to the 2014 examination.  The latter examiner provided a definitive opinion based on an accurate record.  The opinion considered the Veteran's reports and the examination findings.  The VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the middle finger claim.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  In this case, the Veteran's claimed knee disabilities are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  

Analysis

Left and right knee disabilities

The Veteran asserts that he has current left and right knee disabilities which are a result of injuries in active service or had their onset in service.  

The June 2010 and July 204 VA examiners determined that the Veteran did not have any current disabilities regarding the left or right knee.  However, it was acknowledged that the Veteran underwent surgery during service in both knees.  The 2014 VA examination report reflects that the Veteran underwent a left knee ACL repair and a right knee partial meniscectomy during active service.  Thus, the pertinent inquiry here, is whether the Veteran has any current residuals which can be attributed to the in-service surgeries or other incident of his military service.

According to the July 2014 VA examination report, the Veteran was noted to have had conditions involving his menisci and frequent episodes of joint pain in both knees.  The Veteran also reported occasional use of a brace for right knee stability.  Range of motion was limited to 120 degrees of flexion in each knee.  However, X-ray reports reflect normal findings in both knees and the VA examiner determined that the status post partial meniscectomy of the right knee healed with expected outcome and no objective residuals.  It was further noted that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left knee disorder or its residuals.  

The February 2010 Report of Medical History associated with the separation examination reflects findings of bilateral arthritic changes in the knees and a notation of intermittent pain treated with Celebrex.  The Veteran's reports and the findings of limitation of flexion on examination show a current disability.  The record indicates that these symptoms began in service.

In view of the foregoing, the evidence is at least in equipoise regarding the relationship of the Veteran's current disability to the in-service surgeries.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

The Veteran's reports of knee pain in service and since are credible and the evidence shows knee injuries in service.  In view of the Veteran's statements and the positive findings cited above, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for residuals of left knee ACL repair and residuals of right knee partial meniscectomy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Left middle finger disability 

The Veteran contends that he has a left middle finger disability as a result of his active duty.

The Veteran was afforded VA examinations regarding his claimed disability in June 2010 and July 2014.  The VA examiners reported the Veteran's history of in-service left middle finger complaints.  The service treatment records include December 2001 reports noting that the Veteran crushed his left middle finger with a 2 pound hammer.  It was noted that the Veteran suffered an avulsion injury to his left middle finger at that time.  

On the June 2010 VA examination report, range of motion was reported to be within normal limits for the left middle finger.  Neurological examination of the upper extremities indicates that motor function was within normal limits, sensation was intact, and reflexes were all 2+.  Coordination was within normal limits and peripheral nerve involvement was not evidenced during that examination.  

Upon examination in July 2014, there was no limitation of motion, functional impairment, functional loss, deformity or pain involving the Veteran's fingers.  Muscle strength was reported as normal for hand grip.  X-ray revealed a normal left hand.  Although the examiner noted the Veteran's history of an in-service avulsion injury, it was determined that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic left distal middle finger disorder or its residuals.  The examiner further noted that the avulsion injury left distal middle finger resolved without residual.  

The Veteran reported on his substantive appeal that his middle finger continued to be stiff and numb; but these symptoms were not reported on the VA examinations or when seeking VA treatment.  At the 2014 examination ranges of motion were achieved without reported impairment. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

A review of the record does not show a current diagnosis of any left middle finger disability.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has reported experiencing or been diagnosed with any current left knee or left middle finger disabilities at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA treatment reports reflect no complaints or findings of a left middle finger disability at this time.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

The Board is cognizant of the Veteran's appellate assertions.  The Board notes that he is capable of reporting his personal observations concerning pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran has complained of left middle finger pain and numbness, there is no showing of neurological impairment related to these complaints and the record does not reflect any neuropathy or radiculopathy.  In sum, there is no underlying pathology associated with the left middle finger complaints of numbness and pain.  See Sanchez-Benitez v. Principi, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service").  As the medical and lay evidence of record is silent for any current diagnoses concerning his left middle finger, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons stated above, the Board finds that the Veteran does not currently have a left middle finger disability.  Since there is no evidence of any current left middle finger disability, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for a left middle finger disability is denied.  


ORDER

Service connection for residuals of left knee ACL repair is granted.

Service connection for residuals of right knee partial meniscectomy is granted.

Service connection for a left middle finger disability is denied.


REMAND

Back disability

The Veteran contends that he has residuals from back injuries in service.  Current VA examination reports and treatment records do not show a current diagnosis of a back disability.  Although recent X-ray reports are negative for any pathology, an in-service MRI reflects findings of minimal annular bulges at L4-5 and L5-S1 with mild bilateral neural foraminal narrowing but without canal stenosis.  See October 2006 MRI of the lumbar spine.  The June 2010 and July 2014 VA examiners indicated that the Veteran did not have a current diagnosis regarding his low back, they based their determinations, in part, on the absence of findings on the 2010 and 2014 X-ray reports without reported consideration of the October 2006 MRI report.  In light of the findings shown on the 2006 MRI report, an addendum opinion is needed.


GERD

Regarding the Veteran's claimed GERD; the June 2010 VA examiner indicated that the Veteran did not have any current signs of GERD.  However, it was noted that the Veteran did have a small diverticulum at the ampulla of Vater region.  The Board finds that an addendum opinion addressing the etiology of this diagnosis is required.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Treatment records

As the record reflects that the Veteran has received continuing treatment at VA, any outstanding and current ongoing VA medical records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any of the Veteran's outstanding VA treatment records dated since March 2014. 

2.  Then refer the entire record to the July 2014 VA examiner, or a suitable substitute, if unavailable.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

After review of the record, to include any newly obtained VA treatment records, the examiner should render an opinion as to whether it is at least as likely as not that any current low back disorder, is related to service, to include his in-service falls and October 2006 MRI findings;

Reasons should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

3.  Refer the entire record to the June 2010 VA examiner, or a suitable substitute, if unavailable.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

After review of the record, to include any newly obtained VA treatment records, the examiner is asked to render an opinion as to whether it is at least as likely as not that any current gastrointestinal disorder, to include small diverticulum of ampulla of Vater region, is related to service, to include the Veteran's in-service diagnosis of GERD.

Reasons should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


